Willard, Justice.
By section 154 of the Code, it is pt&vided that if the answer contain a statement of new matter, Constituting a defence, and the'plaintiff fails to reply or demur thereto, within the time prescribed by law, the defendant may move, on a notice of not less than ten days, for such judgment as he is entitled to upon such statement, and if the case require it, a writ of inquiry of damages may be issued. All the papers needed for such motion are the summons, complaint and answer and the notice of motion. The motion clearly relates only to a case, where the answer relies on new matter, which constitutes a defence. That is not this case. The defendants interposed an answer denying the whole case of the plaintiffs. In short, the answer amounted only to the old general issue. The additional matter stated, constitutes no defence, and required no reply. It may all be true, and the defendants be mere squatters.
The defendants have mistaken their remedy; they should have noticed the cause for trial.
The motion must be denied with seven dollars- costs.